Title: From George Washington to Brigadier General William Maxwell, 27 September 1778
From: Washington, George
To: Maxwell, William


          
            Sir
            Head Quarters Fredericksburg 27th Septr 1778
          
          I rec’d yours of the 19th & 22 Inst.
          As the party of the enemy now on a forage in the Jersey, are in considerable force, and from the latest intelligence have taken post at the liberty pole, extending themselves to the New-bridge on the Hackinsac River—You will therefore immediately march to the high grounds west of acquacanack with your Brigade, in order the better to cover the Country the public Stores at Morristown—give confidence to the militia—and promote the driving off the Cattle &ca. It may be expedient to leave a small party at Elizabeth Town to watch the enemy on Staten Island and forward your information from New-york.
          I have ordered a brigade under General Woodford to take post at or near Clarkstown, you will mutually communicate with and assist each other.
          I need not recommend a careful observance of every precaution necessary to prevent a surprise by a sudden and rapid movement of the enemy, and am Sir.
        